UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-4198



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


SPENCE SILVER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:07-cr-00025-RBS-JEB-1)


Submitted:   September 29, 2008            Decided:   October 10, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Ellenson, Newport News, Virginia, for Appellant. Chuck
Rosenberg, United States Attorney, Brian J. Samuels, Assistant
United States Attorney, Cameron M. Rountree, Third Year Law
Student, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Spence Silver was convicted, by a jury, of possession of

a firearm by a person previously convicted of a felony.               The

district court imposed a sentence of 115 months’ imprisonment.          On

appeal, Spence argues that the district court erred by granting the

government’s   motion   in   limine      and   precluding   Silver    from

introducing evidence of the fact that one of the arresting officers

had recently been convicted of the misdemeanor offense of driving

under the influence.    He argues that the officer’s disregard for

the law he swore to uphold showed that the officer would disrespect

the oath to testify truthfully.         Silver also contends that the

officer’s credibility was a crucial issue in his trial.

           We have reviewed the parties’ briefs and joint appendix

and find no error in the district court’s determination that the

officer’s DUI conviction was not relevant to his truthfulness, and

therefore was not admissible to impeach the officer’s testimony.

Accordingly, we affirm the district court’s order granting the

motion in limine, and also affirm Silver’s conviction for the

reasons stated by the district court. See United States v. Silver,

No. 4:07-cr-00025-RBS-JEB-1 (E.D. Va. dated Oct. 11, 2007; entered

Oct. 12, 2007).   We dispense with oral argument because the facts

and   legal    contentions    are       adequately   presented   in    the




                                    2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    3